991 F.2d 794
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Laura CLARKE, Plaintiff-Appellant,v.SCHERING CORPORATION, Defendant-Appellee.
No. 91-3857.
United States Court of Appeals, Sixth Circuit.
April 6, 1993.

Before KEITH and BATCHELDER, Circuit Judges, and TAYLOR, District Judge.*
PER CURIAM:


1
Plaintiff-Appellant, Laura Clarke ("Clarke"), appeals a summary judgment ruling for the Defendant-Appellee, Schering Corporation.   The district court held that Clarke's personal injury claim, allegedly arising from in utero exposure to synthetic estrogen, was barred by the applicable Ohio statute of limitations.   See Ohio Rev.Code § 2305.10.


2
Having carefully considered the record and the issues presented in the appellate briefs, we find no error warranting reversal.   Therefore, we AFFIRM the decision of the Honorable S. Arthur Spiegel, United States District Judge for the Southern District of Ohio, for the reasons set forth in his August 26, 1991, order.



*
 The Honorable Anna Diggs Taylor, United States District Judge for the Eastern District of Michigan, sitting by designation